DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Ralston (Reg. No. 55,560) on 12/21/2021.

The application has been amended as follows: 
Claim 32, line 9 - - “of the heater” - - 
Claim 33, line 9 - - “of the heater” - - 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a cooling subsystem” (which is considered a subsystem configured for cooling) of claims 1 and 30 is considered “a coolant container, and a coolant delivery pipe” and its equivalents [Application Publication; paragraph 0036].  
“a thermal control circuit…configured to regulate the heater based on an elevated temperature and a target temperature of a CMP slurry within the conduit” and “configured to adjust a coolant port to introduce a coolant to the heater upon detecting the CMP slurry within the vicinity of the heating element” of claims 1 and 30 is considered an integrated circuit or a circuit formed on a printed circuit board (PCB), or its equivalents, containing the program and/or wiring for sending signals to the appropriate structures for regulating the heater based on an elevated temperature and a target temperature of a CMP slurry 
“a thermal control circuit….configured to adjust the port upon detecting the CMP slurry within the vicinity of the heating element” of claim 11 is considered an integrated circuit or a circuit formed on a printed circuit board (PCB), or its equivalents, containing the program and/or wiring for sending signals to the appropriate structures for adjusting the port upon detecting the CMP slurry within the vicinity of the heating element [Application Publication; paragraph 0032].  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2, 3, and 5-10 are allowed.
	The prior art of Springer (US-6,257,955), (US-2010/0015894), and Kao (US-6,000,997), alone or in combination, fail to anticipate or render obvious the claimed heating system for use in 
	The prior art of Kao teaches regulating the heating element (heat exchanger 905) based on an elevated temperature and a target temperature (via temperature sensor 921 detecting the temperature being out of range of a target temperature), but does not disclose adjusting the port upon detecting the CMP slurry within the vicinity of the heating element (heat exchanger 905). 
	Applicant discloses a leak detector 426 and adjustable port 432, wherein the leak detector 426 includes a liquid level sensor positioned within the heater assembly 410 [Application publication; paragraph 0036].  In the claims, applicant claims that the coolant port is adjusted “upon detecting the CMP slurry within the vicinity of the heating element,” wherein the “vicinity of the heating element” is considered an area where the heating element is stored and the coolant will be introduced.  
The prior art liquid level sensors 914, 915 of Kao are positioned between the heater/chiller 901 and heat exchanger 905 and would not be considered capable of detecting the CMP slurry within the vicinity of the heating element as claimed.  Even so, the detection would not render obvious adjusting a port adjustable to introduce a coolant to a vicinity of the heating element upon detection of the slurry within the vicinity of the heating element.  In the device of Kao, the coolant is introduced in the absence of slurry detected by level sensors 914 and 915 and not the necessarily the detection of slurry.  For these reasons, 1, and those depending therefrom including claims 2, 3, and 5-10 are allowed.

Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	The prior art of Kao teaches regulating the heating element (heat exchanger 905) based on an elevated temperature and a target temperature (via temperature sensor 921 detecting the temperature being out of range of a target temperature), but does not disclose adjusting the port upon detecting the CMP slurry within the vicinity of the heating element (heat exchanger 905). 
	Applicant discloses a leak detector 426 and adjustable port 432, wherein the leak detector 426 includes a liquid level sensor positioned within the heater assembly 410 [Application publication; paragraph 0036].  The liquid level sensors 914, 915 of Kao are positioned between the heater/chiller 901 and heat exchanger 905 and would not be considered capable of detecting the CMP slurry within the vicinity of the heating element.  Even so, the detection would not render obvious adjusting a port adjustable to introduce a coolant to a vicinity of the heating element upon detection of the slurry within the vicinity of the heating element.  In the device of Kao, the coolant is introduced in the absence of slurry detected by level sensors 914 and 915 and not the necessarily the detection of slurry.  
	For these reasons, claim 11 and those depending therefrom including Claims 12-15 are allowed. 

Claims 16-25 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Springer and Kao fail to anticipate or render obvious the method of claim 16, particularly the claimed “monitoring the CMP slurry for a leak within a CMP slurry heater, the monitoring provided by a thermal control circuit configured to direct a coolant to the heater in the 
	For these reasons, claim 16, and those depending therefrom including claims 17-25 and 28 are allowed.

	Claim 30 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Springer (US-6,257,955), (US-2010/0015894), and Kao (US-6,000,997), alone or in combination, fail to anticipate or render obvious the claimed heating system for use in a chemical mechanical polishing (CMP) system of claim 1, particularly “a thermal control circuit coupled to the heater and cooling subsystem and configured to…introduce a coolant to the heater in the event a CMP slurry leak is detected” as claimed.  
	The prior art of Kao teaches regulating the heating element (heat exchanger 905) based on an elevated temperature and a target temperature (via temperature sensor 921 detecting the temperature being out of range of a target temperature), but does not disclose adjusting the port upon detecting the CMP slurry within the vicinity of the heating element (heat exchanger 905). 
	Applicant discloses a leak detector 426 and adjustable port 432, wherein the leak detector 426 includes a liquid level sensor positioned within the heater assembly 410 [Application publication; paragraph 0036].  In the claims, applicant claims that the coolant port is adjusted “upon detecting the CMP slurry within the vicinity of the heating element,” wherein the “vicinity of the heating element” is considered an area where the heating element is stored and the coolant will be introduced.  
The liquid level sensors 914, 915 of Kao are positioned between the heater/chiller 901 and heat exchanger 905 and would not be considered capable of detecting the CMP slurry within the vicinity of the heating element as claimed.  Even so, the detection would not render obvious adjusting a port adjustable to introduce a coolant to a vicinity of the heating element upon 

	Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, the claimed “a thermal control circuit…configured to adjust a coolant port to introduce a coolant to the heater upon detecting the CMP slurry within the vicinity of the heating element.”  
	Applicant is claiming the method of use of a device with the claimed thermal control circuit.  The prior art such as Hirokawa (US-2004/0087248) shows a heater (heat exchanger 75, 75a) and a slurry being directed via a conduit (72) having a heating segment (within bath 74), the heating segment (bath 74) of the conduit coupled to the heater (75), but does not have a cooling subsystem configured to direct a coolant to the heater.  In this case, the heater supplies the “coolant” in a broad sense but does not have a separate system for delivering coolant.  
Furthermore, there is nothing for “detecting the CMP slurry within the vicinity of the heating element.”  Even if one were to have a temperature sensor, it would not necessarily be capable of “detecting the CMP slurry within the vicinity of the heating element as claimed.”  For example, absence of a coolant within the heat exchanger due to a leak would possibly cause the temperature to rise or fall in the bath (74), which could be detected by a temperature sensor, but this would not necessarily be indicative that the coolant was present or absence.  

	Claim 32 is allowed.
The following is an examiner’s statement of reasons for allowance: 

	Applicant is claiming the method of use of a device with the claimed thermal control circuit.  The prior art such as Hirokawa (US-2004/0087248) shows a heater (heat exchanger 75, 75a) and a slurry being directed via a conduit (72) having a heating segment (within bath 74), the heating segment (bath 74) of the conduit coupled to the heater (75), but does not have a cooling subsystem configured to direct a coolant to the heater.  In this case, the heater supplies the “coolant” in a broad sense but does not have a separate system for delivering coolant.  
Furthermore, there is nothing for “detecting the CMP slurry within the vicinity of the heating element.”  Even if one were to have a temperature sensor, it would not necessarily be capable of “detecting the CMP slurry within the vicinity of the heater” as claimed.  For example, absence of a coolant within the heat exchanger due to a leak would possibly cause the temperature to rise or fall in the bath (74), which could be detected by a temperature sensor, but this would not necessarily be indicative that the coolant was present or absence.  

Claim 33 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “a thermal control circuit coupled to the heater and a cooling system” wherein “[the thermal control circuit is] configured to direct a coolant to the heater upon the CMP slurry being detected within the vicinity of the heating element.”  
	Applicant is claiming the method of use of a device with the claimed thermal control circuit.  The prior art such as Hirokawa (US-2004/0087248) shows a heater (heat exchanger 75, 75a) and a slurry being directed via a conduit (72) having a heating segment (within bath 74), the heating segment (bath 74) of the conduit coupled to the heater (75), but does not have a cooling 
Furthermore, there is nothing for “detecting the CMP slurry within the vicinity of the heating element.”  Even if one were to have a temperature sensor, it would not necessarily be capable of “detecting the CMP slurry within the vicinity of the heating element as claimed.”  For example, absence of a coolant within the heat exchanger due to a leak would possibly cause the temperature to rise or fall in the bath (74), which could be detected by a temperature sensor, but this would not necessarily be indicative that the coolant was present or absence.  

US-5,885,134 is pertinent to claims 31-33 but does not contain both a heating and cooling system [‘134; col. 7, liens 34-36].  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-RE38215E is pertinent to leak detection in a CMP device such as in claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723